The judgment of the court, on a re-hearing, was pronounced by
Rost, J.
A re-hearing was granted in this case on the suggestion of the counsel for the defendants, that there was land enough to satisfy the claims of all parties. The case has been elaborately argued, but the counsel differ on this question of fact, and the evidence in the recoi'd leaves it in doubt.
The original grant of the front tract was for four arpents twenty-one toises and four feet, with such an opening as gave to the double concession, at the depth of forty arpents, a front of over nineteen arpents. The grantee sold three arpents ten toises and two feet front by eighty arpents in depth, and retained the remainder. The case turns in a great measure upon the direction of the time of division between the grantee and his vendors, and that time is not shown in the record.
So far as there is a conflict between the plaintiffs and the defendants, we adhere to our former opinion, that the plaintiffs have the better title; but if, beginning at the upper line, there is more than thirteen arpents front, the defendants are entitled to the residue. For the purpose of ascertaining this fact, the case must be remanded.
It is therefore ordered, that the judgment in this ease be reversed, and the case remanded for further proceedings according to law, with directions to the district judge to cause the division line between Pierre Ooyer and the plaintiffs, and also the extent of the front of that portion of the double concession which originally belonged to Olivier Blanchard to be ascertained, by a survey made after notice to the parties interested; and should the double concession have more than thirteen arpents front, then to cause also the boundary line between the plaintiffs and the defendants to be ascertained and fixed by a survey according to the rules laid dovV.n in the opinion of the court. It is further ordered that the plaintiffs and appellees pay the costs of this appeal.